 PROB 35                    Report and Order Terminating Probation/Supervised Release
(Rev. 5/01)                              Prior to Original Expiration Date



                                      UNITED STATES DISTRICT COURT
                                                            FOR THE

                                                 DISTRICT OF NEBRASKA


                UNITED STATES OF AMERICA

                                 v.                                    Crim. No. 8:13CR00001
                       Billy Joe McDonald



          On           March 15, 2013            the above named was placed on probation/supervised release for a period of

120 Months. The probationer/supervised releasee has complied with the rules and regulations of probation/supervised

release and is no longer in need of supervision. It is accordingly recommended that the probationer/supervised releasee be

discharged from supervision.



                                                                         Respectfully submitted,




                                                                                           U.S. Probation Officer




                                                      ORDER OF COURT
          Pursuant to the above report, it is ordered that the probationer/supervised releasee be discharged from supervision

and that the proceedings in the case be terminated.

          Dated this      16th          day of              March                      , 20 20         .




                                                                                       Joseph F. Bataillon
                                                                                    Senior U.S. District Judge
